Per curiam.
After conducting an investigation into five separate client grievances, the Investigative Panel of the State Disciplinary Board found evidence that Sharon B. Hutcherson summarily violated Standards 3 (engaging in illegal professional conduct involving moral turpitude), 4 (engaging in professional conduct involving dishonesty, fraud, etc.), 21, 22 and 23 (failing to follow requirements for withdrawing from employment), 24 (aiding a nonlawyer in the unauthorized practice of law), 43 (handling a matter that the lawyer knows or should know she is incompetent to handle), 44 (abandoning a legal matter), 45 (knowingly engaging in illegal conduct or conduct contrary to a disciplinary rule), 61 (failing to promptly notify client upon receiving client funds), 62 (failing to identify or label client funds upon receipt and put in place of safekeeping as soon as practicable), 63 (failing to maintain complete records of all funds of a client coming into his possession and promptly render appropriate accounts to his client regarding such funds), 65 (failing to account for trust property held in a fiduciary capacity), and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d). The Office of General Counsel of the State Bar of Georgia filed Notices of Discipline in each case recommending disbarment. Hutcherson failed to file a response to the Notices of Discipline.
Based on the record in this case, this Court hereby orders that Sharon B. Hutcherson is disbarred from the practice of law and that her name be removed from the roll of those individuals licensed to practice law in this state. Hutcherson is reminded of her duties under Bar Rule 4-219 (c) to timely notify all clients of her inability to represent them, to take all actions necessary to protect the interests of her clients, and to certify to this Court that she has satisfied the requirements of such rule.

Disbarred.


All the Justices concur.